internal_revenue_service number release date index number ------------------------------------------------------ ----------------------------------- ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-116608-09 date september in re ------------------------------------------------------------------------------------------------------ ------------------------------------ -------------------------------- legend trust a b child c child d child e date c group grandchild c-1 grandchild c-1’s spouse great-grandchild c-1a great-grandchild c-1b great-grandchild c-1c d-1 group grandchild d-1 grandchild d-1’s spouse great-grandchild d-1a great-grandchild d-1b d-2 group grandchild d-2 grandchild d-2’s spouse great-grandchild d-2a great-grandchild d-2b great-grandchild d-2c great-grandchild d-2d e-1 group grandchild e-1 grandchild e-1’s spouse ----------------------------------------------------------------- ----------------------------------------------------------------- ------------------------------- --------------------------------- ---------------------------------------------------- ----------------------------------- ------------------------------------------------------------ -------------------------- ---------------------------------------- -------------------- ------------------------------------------------ ------------------------- --------------------------------- ---------------------------------------------- -------------------------- ------------------------------- ----------------------------- ----------------------------------- ----------------------- ------------------------------------ -------------------------------- ----------------------------------- ---------------------------------- -------------------------------------- ------------------------- great-grandchild e-1 e-2 group grandchild e-2 corporate trustee f g state c trust d-1 trust d-2 trust e-1 trust e-2 trust state statute state statute dear --------------- ------------------------------- ----------------------------------- ---------------------------------- ------------------------------- --------------------- ------------ ---------------------------------------------------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------- ----------------------------------------------- --------------------------------------------- this is in response to your submission dated date concerning the income gift estate and generation-skipping_transfer gst tax consequences of a proposed division of the trust according to the facts submitted trust was created on date prior to date by the settlors a and b husband and wife for the primary benefit of their grandchildren and the grandchildren's issue a and b have three adult children child c child d and child e child c has one child grandchild c-1 grandchild c-1 grandchild c-1’s spouse and their three children great-grandchild c-1a great- grandchild c-1b and great-grandchild c-1c are referred to as the c group child d has two children grandchild d-1 and grandchild d-2 grandchild d-1 grandchild d-1’s spouse and their two children great-grandchild d-1a and great- grandchild d-1b are referred to as the d-1 group grandchild d-2 grandchild d-2’s spouse and their four children great-grandchild d-2a great-grandchild d-2b great- grandchild d-2c and great-grandchild d-2d are referred to as the d-2 group child e has two children grandchild e-1 and grandchild e-2 grandchild e-1 grandchild e-1’s spouse and their child great-grandchild e-1 are referred to as the e- group grandchild e-2 is referred to as the e-2 group a and b are both deceased child c child d and child e are still living the current trustees are corporate trustee and three individuals f g and grandchild c-1’s spouse collectively referred to as the trustee the trust principal has been managed and invested as a single trust and the distributions of income have been made in equal shares to the five family groups the pertinent terms of the trust are as follows section ii paragraph a provides that if any of child c child d or child e are living the trustee is to distribute the trust income at least annually to or among settlors’ grandchildren their spouses and their lineal_descendants in such proportions and amounts as the trustee in its sole discretion determines the trustee has the power to accumulate any portion or all of the income only if the trustee is satisfied that the accumulation of income will be in the best interests of settlors’ lineal_descendants section ii paragraph a further provides that with respect to the principal the trustee in its discretion may at any time or from time to time distribute any part or all of the principal to or among settlors’ grandchildren their spouses and their lineal_descendants all distributions of principal are to be at such times and in such proportions and amounts as the trustee determines section ii paragraph b provides that upon the death of the survivor of child c child d and child e the trustee is to divide the trust into a sufficient number of equal shares so that one share shall be set_aside for each then living grandchild of settlors and one share shall be set_aside for each deceased grandchild of settlors leaving lineal_descendants then living each grandchild for whom or for whose lineal_descendants a share is set_aside shall be referred to as the primary beneficiary of the trust in which that share is held the trustee is to hold that share as a separate trust under section ii paragraph b the trustee shall distribute the income of the separate trust at least annually to or among the primary beneficiary and his or her lineal_descendants and after the death of the primary beneficiary and all of his or her lineal_descendants to or among settlors’ lineal_descendants in such proportions as the trustee shall determine in its sole discretion in lieu of the distribution of income the trustee shall have the power to accumulate any portion or all of the income of the trust only if the trustee has satisfied itself that such accumulation of income will be in the best interests of the primary beneficiary his or her lineal_descendants and settlors’ lineal_descendants under section ii paragraph b with respect to the principal of the trust the trustee in its discretion may at any time or from time to time distribute any part or all of the principal of the trust to or among the primary beneficiary and his or her lineal_descendants and after the death of the primary beneficiary and his or her lineal_descendants to or among settlors’ lineal_descendants all distributions shall be at such times and in such proportions and amounts as the trustee shall determine section iii provides that unless sooner terminated each trust shall end immediately prior to the expiration of twenty-one years from and after the death of the last survivor of settlors and the issue of settlors’ parents living on the date of the trust agreement thereupon the trustee is to distribute the principal of each such trust outright in equal shares to the person or persons then entitled to receive the net_income thereof or if there is no person or persons then entitled to receive the net_income to the settlors’ heirs as defined in the trust agreement section iv paragraph a provides that if any of the income and or principal shall be distributable to any beneficiary who has not attained age twenty-one the trustee shall until the beneficiary has attained age twenty-one distribute the income to the beneficiary or the beneficiary’s guardian or apply it to the beneficiary’s and the beneficiary’s dependents’ support maintenance education benefit and or recreation as the trustee in its sole discretion deems to be to the best interest of the beneficiary and his or her dependents and postpone distribution of principal to the beneficiary section iv paragraph b provides that if at any time the trustee in its sole discretion considers that the funds payable to or for the benefit of a beneficiary together with the funds available to the beneficiary from other sources are insufficient to provide properly for the essential needs such as food clothing education shelter and illness expenses of the beneficiary and his or her dependents the trustee is authorized to pay or apply so much of the principal in such manner and to such extent as the trustee in its sole discretion deems to be necessary to meet the essential needs of the beneficiary and the beneficiary’s dependents section vi paragraph a provides that any person may add to the trust at any time section vi paragraph c provides that the number of individual trustees may be increased not to exceed three or decreased at any time by a majority of the trustees settlors’ lineal_descendants shall not be eligible to be individual trustees if at any time there is no individual trustee then the number of individual trustees of the size last authorized shall be selected by a majority vote of the competent adult members of the class then eligible to receive distributions or if none by a majority vote of such persons regardless of age or competency the trustee is to exercise its power to pay income in various proportions and or accumulate income and its discretionary power to pay principal only upon the majority vote of all trustees however if at any time during the administration of the trust or the shares there are no individual trustees the corporate trustee is authorized to take such action as it in its sole discretion deems to be in the best interests of the beneficiaries of the trust or the shares section vi paragraph c provides that an individual trustee may be removed by a majority vote of the other trustees serving or by a majority vote of the competent adult members of the class then eligible to receive distributions or if none by a majority vote of such persons regardless of age or competency section vii paragraph g provides that the trust is to be governed by the laws of state it is represented that no additions constructive or otherwise have been made to the trust since either date the effective date of sec_643 or date the trustees have executed an instrument of severance in accordance with state statute to divide the trust into five separate equal and identical trusts one trust for each family line described below each of the five trusts will be the same in form and terms as the original trust except that the beneficiaries of each separate trust will be solely the beneficiaries in the family line for which the separate trust is established so long as one of the settlors’ children child c child d and child e is surviving each separate trust is to be administered in accordance with section ii paragraph a of the trust upon the death of the survivor of child c child d and child e each separate trust will be administered in accordance with section ii paragraph b of the trust the c trust will be held for the benefit of the c group the d-1 trust will be held for the benefit of the d-1 group the d-2 trust will be held for the benefit of the d-2 group the e-1 trust will be held for the benefit of the e-1 group and the e-2 trust will be held for the benefit of the e-2 group it is represented that the division will permit the trustee to invest the principal in a manner more particularly suited to each living grandchild and his or her spouse and lineal_descendants the instrument of severance will be effective as of the last day of the month in which a favorable private_letter_ruling is received from the internal_revenue_service you have requested the following rulings the proposed modification and division of the trust into five separate and equal trusts the pro_rata transfer of assets from the original trust to each such separate trust and the possible change_of trustees with respect to any such separate trust will not constitute an addition to or a modification of the trust or any of the five separate trusts that would cause the trust or any separate trust to lose wholly or partially its exempt status under sec_2601 of the internal_revenue_code or b a of the tax_reform_act_of_1986 and will not subject distributions from any of the trusts to the generation-skipping_transfer_tax under chapter the proposed pro_rata distribution of the assets of the trust to five separate trusts on an equal basis as proposed will not result in the realization of gain_or_loss to the trust or to any separate trust or beneficiary thereof under sec_61 or sec_1001 the proposed division of the trust and pro_rata distribution of assets into five separate trusts will not result in a transfer subject_to gift_tax under sec_2501 by the trust or by any of the trust's beneficiaries the basis of each asset received by each separate trust from trust will be the same as the basis which that asset maintained when held by the original trust pursuant to sec_1015 the holding_period for each asset received by each separate trust from the original trust will include the same holding_period for that asset as held by the original trust according to sec_1223 each of the five separate trusts will constitute a separate trust for purposes of sec_643 and for purposes of determining the application of any generation-skipping_transfer_tax subsequent to the division of the trust ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented in the example the division of the trust into five trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust under state law a fiduciary ie a trustee who is a beneficiary and trustee of a_trust that confers on the trustee a power to make discretionary distributions to or for the trustee’s personal benefit may exercise that power but shall be limited to distributions for the fiduciary’s health education support or maintenance state statute in this case the trust was irrevocable on date and it is represented that no additions to the trust have been made since date based on the facts presented and the representations made the division of the trust into the five separate trusts as described above will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust we conclude that the proposed division of the trust into the c trust the d-1 trust the d-2 trust the e-1 trust and the e-2 trust will not cause the trust or any of the five divided trusts to lose exempt status under b a of the tax_reform_act_of_1986 accordingly the trust and the five divided trusts will not be subject_to the provisions of chapter ruling sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in trust sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition revrul_56_437 1956_2_cb_507 499_us_554 considers the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution in cottage savings u s pincite the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite under state law a trustee may divide a_trust into two or more separate trusts on a fractional basis see state statute it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of the five divided trusts will not differ materially from their interests in the trust in the proposed division the trust will be divided on a pro_rata basis in accordance with state law and under the trustee’s powers except for the changes described above the five divided trusts will be administered under the same provisions as the trust accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is realized by the beneficiaries of the trust on the division for purposes of sec_1001 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year the division of the trust as described above will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and representations made the division of the trust into the c trust the d-1 trust the d-2 trust the e-1 trust and the e-2 trust will not cause any beneficiary of the trust or of the five separate trusts to have made a taxable gift_for federal gift_tax purposes under sec_2501 ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-1 provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining basis_of_property where more than one person acquires an interest in property by transfer in trust in this case because neither sec_1001 nor sec_61 applies to the proposed transaction the basis of the assets for each of the c trust the d-1 trust the d-2 trust the e-1 trust and the e-2 trust will be the same as the basis of the assets in the trust ruling sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there is included the period for which the property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of the other person see also sec_1_1223-1 we conclude that under sec_1223 the holding_period for each of the c trust the d-1 trust the d-2 trust the e-1 trust and the e-2 trust in each asset received from the trust will include the respective holding_period of the trust for each such asset ruling sec_643 provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 of the code based on the information submitted and representations made the five trusts created in accordance with the division of trust will have the same grantor but will have different primary beneficiaries and will be separately managed and administered thus the five trusts will be treated as separate trusts for federal_income_tax purposes except as specifically ruled upon above we express no opinion as to the tax consequences of the transaction described above under the cited provisions of the code or under any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosures
